DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-4, 6-7, 10-11 and 13 is/are objected to because of the following informalities: 
In claim 1, Ln. 10, “external circumference” should be added after “the first”
In claim 2, Ln. 3-4, the phrase, “…the first and second closures…” could read “…the first closure and the second closure[[s]]…”
 In claim 2, Ln. 8-9, the phrase, “…the first and second closures…” could read “…the first closure and the second closure[[s]]…”
In claim 2, Ln. 15, the phrase, “…the first and second closures…” could read “…the first closure and the second closure[[s]]…”
In claim 3, Ln. 1-2, the phrase, “…the first and second closures…” could read “…the first closure and the second closure[[s]]…”
In claim 4, Ln. 1-2, the phrase, “…the first and second closures…” could read “…the first closure and the second closure[[s]]…”
In claim 6, Ln. 1-2, the phrase, “…the first and second closures…” could read “…the first closure and the second closure[[s]]…”
In claim 7, Ln. 3, the phrase, “…the first and second positions…” could read “…the first position and the second position[[s]]…”
In claim 2, Ln. 3-4, the phrase, “…the first and second closures…” could read “…each of the first closure and the second closure[[s]]…”
In claim 10, Ln. 3-21, the phrase in each instance, “…the first and second closures…” could all read “…the first closure and the second closure[[s]]…”
In claim 11, Ln. 1-2, the phrase, “…the first and second closures…” could read “…each of the first closure and the second closure[[s]]…”
In claim 13, Ln. 3, the phrase, “…the first and second positions…” could read “…the first position and the second position[[s]]…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 5 and 8, the phrase in each instance, “…the closures…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least two closures” (claim 1, Ln. 3) when referring to “the closures” OR different “closures” in these instances? Further clarification is required.
	In claim 10, Ln. 8-9 and 12-13, the phrase in each instance, “...the closures…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first closure, a second closure” (claim 10, Ln. 3) when referring to “the closures” OR different “closures” in these instances? Further clarification is required. 
	In claim 10, Ln. 11, the phrases, “…the top end…” and “…the bottom end…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 10, Ln. 16, the phrase, “…at least one gusset…” lacks antecedent basis; therefore, it should be change to “…the at least one gusset…” to establish the proper antecedent basis and for consistency purposes.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothschild et al. (US 7845508; hereinafter Rothschild).
Regarding claim 1, Rothschild discloses an adjustable vessel holder embodiment (100 or 100a; as shown in Figs. 1a-h – configured to be adjusted between a first position and a second position), the adjustable vessel holder comprising:
a sleeve (101 and 102), and at least two closures (105 and another 105) coupled to the sleeve, the at least two closures configured to have a closed position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the closed position to be when the closure/zipper is near the top OR at the top of the sleeve – see Rothschild annotated Figs. 1a and 1f below; emphasis added) and an open position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the open position to be when the closure/zipper is near the bottom of the sleeve but NOT all the way at the bottom of the sleeve – see Rothschild annotated Figs. 1c-d below; emphasis added),  
wherein in the closed position of the closures, the adjustable vessel holder is in the first position and is capable of receiving a vessel having a first external circumference, and
wherein in the open position of the closures, the adjustable vessel holder is in the second position and is capable of receiving a different vessel having a second external circumference larger than the first (external circumference; Rothschild Col. 8 Ln. 46 – Col. 10 Ln. 28).

    PNG
    media_image1.png
    1024
    918
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    785
    786
    media_image2.png
    Greyscale

Regarding claim 10, Rothschild discloses an adjustable beverage vessel holder embodiment (100 or 100a; as shown in Figs. 1a-h – configured to be adjusted between a first position and a second position), the adjustable beverage vessel holder comprising:
a sleeve (101 and 102), a first closure (105), a second closure (another 105), and at least one gusset (108), each of the first and second closures being coupled to the sleeve and being configured to have a closed position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the closed position to be when the closure/zipper is near the top OR at the top of the sleeve – see Rothschild annotated Figs. 1a and 1f above; emphasis added)  and an open position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the open position to be when the closure/zipper is near the bottom of the sleeve but NOT all the way at the bottom of the sleeve – see Rothschild annotated Figs. 1c-d above; emphasis added), the at least one gusset configured to expand as the first closure moves to the open position and to collapse as the first closure moves to the second position,
wherein the adjustable beverage vessel holder in the closed position of each of the closures is a first shape having an open top end is capable of receiving a single beverage vessel therethrough, the first and second closures being spaced from each other, the first and second closures extending from the top end to the bottom end,
wherein the adjustable beverage vessel holder in the open position of each of the closures is a second shape, different from the first shape, and having the open top end is capable of receiving a single beverage vessel therethrough, 
wherein the adjustable beverage vessel holder is in the first position when each of the first and second closures is in the closed position and at least one gusset is collapsed, the adjustable beverage vessel holder defining a first internal perimeter being is capable of snugly receiving a single, first type of beverage vessel having a first external circumference corresponding to the first internal perimeter when in the first position, and
wherein the adjustable beverage vessel holder is in the second position when each of the first and second closures is in the open position and the at least one gusset is expanded, the adjustable beverage vessel holder defining a second internal perimeter at the open top end and is capable of snugly receiving a single, second type of beverage vessel having a second external circumference at a top end corresponding to the second internal perimeter when in the second position, the second external circumference being larger than the first external circumference (Rothschild Col. 8 Ln. 46 – Col. 10 Ln. 28).
Regarding claim 11, Rothschild further discloses wherein each of the first and second closures comprise a zipper (105; see Rothschild Figs. 1a, 1c-d and 1f).
Regarding claim 12, Rothschild further discloses wherein the sleeve further comprises a bottom portion (111) configured to support a bottom of a vessel upon insertion into the adjustable beverage vessel holder (see Rothschild Fig. 1b).
Regarding claim 13, Rothschild further discloses wherein the bottom end of the adjustable beverage vessel holder comprises an internal perimeter that is the same in both the first and second positions.
Regarding claim 15, Rothschild further discloses wherein the first type of beverage vessel is a beverage can, and the second type of beverage vessel is a beverage cup.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Lima (US 20050139081; hereinafter Lima).
Regarding claim 14, Rothschild as above teaches all the structural limitations as set forth in claim 10, except for wherein the adjustable beverage vessel holder is comprised of an insulated material.
	Lima is in the same field of endeavor as the claimed invention; which is an adjustable insulated vessel holder. Lima teaches an adjustable vessel holder configured to be adjusted between a first position and a second position, the adjustable vessel holder comprising: a sleeve (20) having at least one closure (32) coupled to the sleeve, the at least one closure configured to have a closed position (see Lima Figs. 2 and 5) and an open position (see Lima Fig. 7), wherein in the closed position of the closures, the adjustable vessel holder is in the first position and is configured to receive a vessel having a first external circumference, and wherein in the open position of the closures, the adjustable vessel holder is in the second position and is configured to receive a different vessel having a second external circumference larger than the first, and wherein the vessel holder is comprised of an insulated material (i.e. inner rubber tube (26); Lima [0016-0022] and Figs. 2-7). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vessel holder (of Rothschild) out of a similar insulated material (as taught by Lima) to enhance the overall insulating properties of the overall holder. See MPEP§2144.07

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,191,380. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claim 2 (of the instant application) and claim 1 (of patent ‘380) both disclose an adjustable beverage vessel holder configured to be adjusted between a first position and a second position, the adjustable beverage vessel holder comprising:
a sleeve, a first closure, a second closure, and at least one gusset (i.e. V-shaped gusset), each of the first and second closures being coupled to the sleeve and being configured to have a closed position and an open position, the at least one gusset configured to expand as the first closure moves to the open position and to collapse as the first closure moves to the closed position, wherein the adjustable beverage vessel holder is in the first position when each of the first and second closures is in the closed position and the at least one gusset is collapsed, the adjustable beverage vessel holder defining a first internal perimeter having a circumference of about 7.2 in. to about 9.2 in. and configured to snugly receive a single, first type of beverage vessel having a first external circumference corresponding to the first internal perimeter when in the first position, and
wherein the adjustable beverage vessel holder is in the second position when each of the first and second closures is in the open position and the at least one gusset is expanded, the adjustable beverage vessel holder defining a cone shape with a second internal perimeter at a top end having a circumference of about 10 in. to about 12 in. and configured to snugly receive a single, second type of beverage vessel different from the
first type and having a second external circumference at a top end corresponding to the second internal perimeter when in the second position, the second external circumference being larger than the first external circumference.
	Regarding claims 3-9 (of the instant application), the limitations can be found in claims 2-8 (of patent ‘380). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736